DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 9, and 11 – 24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

LEE discloses transmitting UE signals at least one of the information about whether to use an effective RB, where the effective RB is informed through 1-bit information in the on/off form, The effective RB includes the 1-bit information in the on/off form, where this signaling is to prevent the problem that the transmission data of an advanced UE performed TBS adjustment is not decoded by a legacy UE (paragraph [0173]), i.e. the 1-bit information having a first value indicates that transmission format includes both rate-matching and TBS scaling, and a second value indicates that the transmission format includes no rate-matching and no TBS scaling (claim 

BAGHERI discloses eNB punctures sPDSCH in the resources used for SPDCCH2 control message transmission instead of rate matching PDSCH around the resources, where the UE receives an indication of puncturing that is an uplink resource allocation assignment such as sPDCCH2 control message. However, BAGHERI does not explicitly disclose “generate a sidelink control information (SCI) format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI format 1 message to include a 1-bit transmission format field to include either a first value or a second value, the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include transport block size (TBS)-scaling and rate-matching instead of puncturing, and the second value to indicate that the PSSCH is to be 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “generate a sidelink control information (SCI) format 1 message to schedule a physical sidelink shared channel (PSSCH), the SCI format 1 message to include a 1-bit transmission format field to include either a first value or a second value, the first value to indicate that the PSSCH is to be transmitted with a transmission format that is to include transport block size (TBS)-scaling and rate-matching instead of puncturing, and the second value to indicate that the PSSCH is to be transmitted with a transmission format that is to include no TBS scaling and puncturing instead of rate-matching” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 9, 16, and 21.

Dependent claims 3 – 8, 11 – 15, 17 – 20, and 22 – 24 further limit the allowed independent claims 1, 9, 16, and 21. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/Saad A. Waqas/Primary Examiner, Art Unit 2468